FILED
                            NOT FOR PUBLICATION                            DEC 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10448

               Plaintiff - Appellee,             D.C. No. 3:11-cr-00903-WHA

  v.
                                                 MEMORANDUM*
JOSE JIMENEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Jose Jimenez appeals from the district court’s judgment and challenges the

87-month sentence imposed following his guilty-plea conviction for conspiracy to

distribute methamphetamine and to possess methamphetamine with intent to

distribute, in violation of 21 U.S.C. § 846; and possession of methamphetamine

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
with intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Jimenez’s counsel has filed

a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Jimenez the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Jimenez has waived his right to appeal his sentence. Our independent

review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses

no arguable issue as to the validity of the waiver. See United States v. Watson, 582
F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss the appeal. See id. at

988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2                                    12-10448